UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1395




JEANNETTE KENNE,

                                                         Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-283-778)


Submitted:   December 19, 2007            Decided:   January 7, 2008


Before NIEMEYER and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, THE LAW OFFICE OF OTI W. NWOSU, Arlington, Virginia,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Eric W. Marsteller,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeannette   Kenne,   a    native   and   citizen   of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying Kenne’s motion to reconsider a prior

order of the Board denying a motion to reopen removal proceedings.

We have reviewed the administrative record and find no abuse of

discretion in the Board’s order.      See 8 C.F.R. § 1003.2(a) (2007)

(standard of review); Jean v. Gonzales, 435 F.3d 475, 481, 482-83

(4th Cir. 2006) (same).   We therefore deny the petition for review

for the reasons stated by the Board.         See In re: Kenne, No. A96-

283-778 (B.I.A. Apr. 11, 2007).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         PETITION DENIED




                                   - 2 -